Citation Nr: 0024364	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  89-46 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Portland, Oregon


THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	David B. Wiles, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel



INTRODUCTION

The appellant had active service from February 1963 to 
February 1966.  Service in Vietnam from October 1965 to 
February 1966 is indicated by the record.  

This matter was last before the Board of Veterans' Appeals 
(Board) in January 1998.  However, the record reflects 
that the Board then remanded the appellant's claim for 
further development of the record.  The case had been 
previously remanded in May 1992 and July 1995 to the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  The procedural history of the case 
was then reviewed in depth and will not be reiterated.  

Having reviewed all of the evidence of record, including 
that generated as a result of the Board's January 1998 
remand, the Board finds that this case is ready for 
appellate review.  


FINDING OF FACT

The appellant does not have PTSD related to service.


CONCLUSION OF LAW

PTSD was not incurred in or as a result of the appellant's 
active military service. 38 U.S.C.A. §§ 1110, 1154 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that he sustained PTSD as a result 
of experiences he had during his five month tour of duty 
as a United States Army Bandsman in Vietnam.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision 
by courts of competent appellate jurisdiction.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 
38 U.S.C.A. § 7104(d)(1) (West 1991).  

With this requirement of law, and in light of the 
appellant's contentions, a brief factual review of 
evidence of record as found in the appellant's claims 
folder would be helpful to an understanding of the Board's 
decision.  The Board will then review the applicable law, 
and proceed to its analysis of the appellant's claim.  


Factual Background

The appellant's report of separation from the Armed Forces 
reflects that he served as a bandsman.  His sole military 
occupational specialty was "coronet or trumpet" player.  
He is the recipient of the Vietnam Service Medal.  The 
form reflects that his last duty assignment was 
Headquarters Company and Band, 1st Infantry Division, 
United States Army, Republic of Vietnam, and that the 
appellant had one year, four months, and 14 days of 
foreign service in the United States Army Pacific Command.  

The appellant's enlisted qualification record reflects 
that he received training for the same specialty as 
reflected on his separation document: "coronet or trumpet" 
player.  The record further reflects that he was stationed 
in Korea from September 2, 1963 to September 19, 1964, and 
in Vietnam from October 10, 1965 to February 9, 1966.  The 
document also reflects that the appellant was awarded the 
Vietnam Service Medal.  

Shortly after his February 11, 1966 discharge from the 
Armed Forces, the appellant was hospitalized for two 
months at a VA facility and diagnosed to have a schizoid 
personality.  In a June 1966 rating decision, the RO 
denied service connection for the diagnosed disorder.  

The appellant's claim arose by application received in 
March 1987.  In support of his claim, the appellant 
submitted a copy of a March 1987 psychiatric report 
authored by I.H.N., M.D.  The report reflects that the 
appellant was referred to the physician, after the 
appellant had sustained various accidents at his post-
service place of employment, a bakery.  Dr. I.H.N. stated 
that the appellant was then reporting that he had back 
problems of such a severity that he felt he could no 
longer work.  It was reported that the appellant was 
experiencing anxiety attacks at work, and that the 
appellant had had "severe psychological problems in the 
past."  

Dr. I.H.N. noted that the appellant had provided him with 
a list of 22 injuries he had sustained at the bakery since 
March 1978.  As to his Vietnam tour, Dr. I.H.N. noted the 
appellant's belief that his problems "may have to do" with 
his service.  The physician commented that the appellant's 
symptoms were consistent with those reported by other 
Vietnam veterans.  The appellant then reported that while 
on active duty, he served in Korea for 12 months; followed 
by a tour in the United States for four to five months; 
then followed by a less than four month tour in Vietnam 
until he was discharged.  The appellant reported that when 
he arrived in Vietnam he "went ashore in a convoy and they 
were attacked."  The appellant claimed that "half the 
convoy was wiped out," and  that because he and his fellow 
bandsmen were musicians, they had no weapons.  The 
appellant further reported that he and his colleagues were 
targeted by bullets, grenades and mortars, and that his 
unit sometimes had weapons but no bullets, and sometimes 
bullets but no weapons.  

The appellant was diagnosed to have PTSD by Dr. I.H.N.  
The physician observed that the appellant had "some 
classical problems" of Vietnam veterans with PTSD, but 
that the appellant also had some "pre-Vietnam issues" with 
which to deal.  He observed that the appellant's 
personality "froze" at a 19-year old level because of his 
experiences in Korea as well as in Vietnam.  

The appellant also submitted a July 1985 letter from B.R., 
M.D., to the "S." Corporation in which she reported that 
the appellant complained of anxiety reaction related to 
his work and that he stated he had some adjustment 
problems as a result of his experiences in Vietnam.  Dr. 
R. diagnosed acute panic disorder and chronic PTSD with 
psychosocial stressors of death of father and multiple 
injuries in self.

Also then received was a November 1985 letter from H.R.H., 
M.D., to an attorney with the "S." Corporation.  In his 
letter, Dr. H.R.H. reported that he had reviewed medical 
records associated with 17 claims filed by the appellant 
for physical injuries sustained during the course of 
private employment from March 1978 to May 1985.  Dr. 
H.R.H. reported that the appellant served as the "primary 
informant" for his report.  As to the then current 
symptoms, Dr. H.R.H. stated that the appellant had 
reported having an "anxiety attack" in June 1985.  The 
appellant reported that on that occasion, he felt like he 
was in Vietnam, but he also described a "1,600 lb. bed 
transport tipping over approximately 50 feet from him," 
which in turn brought back memories of an occasion when he 
injured his back in May 1985 lifting pallets from a rack.  
Dr. H.R.H. further observed that the appellant reported  
feeling persecuted by his employer because of his reports 
of sustained injuries to his right upper extremity, left 
lower extremity and hip.  As to the latter, the appellant 
reported that in February 1984, he had a sharp pain in his 
left lower extremity and that the onset of pain was "quite 
scarey (sic)."  He stated that he experienced problems 
while working in enclosed areas with other fellow workers, 
and that he would feel anxious when other workers would 
strike metal or cause loud ringing noises.   

The appellant further stated that while in Vietnam, he was 
involved in three attacks consisting of mortar and tracer 
rounds but that he experienced no hand-to-hand combat.  
The appellant was diagnosed to have a history of PTSD, 
among other disorders.  

In October 1987, the appellant underwent a VA Social and 
Industrial Survey.  The appellant stated that he could not 
recall the names of any of his fellow band members who 
served with him in Vietnam but stated that he was involved 
in "at least four attacks" and recalled that a chaplain 
was killed in one of these incidents.  The examiner 
reported that the nature of the appellant's disorder was 
unclear, but that his Vietnam experiences may have set in 
motion, or caused a reaction more akin to a psychosis than 
PTSD.  

The appellant underwent a VA psychiatric examination in 
October 1987.  The examiner reported that a claims folder 
was "available for review," but that no clinical records 
were available.  The appellant reported that in Vietnam he 
had been attacked 3 or 4 times and had witnessed the death 
of a number of people but that he had had no actual combat 
experience.  The appellant was diagnosed to have PTSD.    

Subsequent to receipt of the appellant's account, the 
United States Army and Joint Services Environmental 
Support Group (ESG) (presently the U.S. Armed Services 
Center for Research of Unit Records [USASCRUR]) and the 
National Archives and Records Administration (NARA) were 
requested to search their files to ascertain if 
corroboration could be obtained to support the appellant's 
account.  

In August 1988, USASCRUR forwarded copies of daily staff 
journals of Headquarters, 1st Infantry Division Support 
Command for the period of October 1965 through January 
1966, during the time that the appellant was assigned 
thereto.  It advised the RO that the documents reported on 
"combat operations, enemy activities and casualties 
sustained in the unit's area of operations."  It further 
advised that it was unable to confirm that a chaplain from 
the appellant's unit had been killed in action.  In April 
1989, USASCRUR forwarded a duplicate copy of the records 
previously obtained, upon referral of the RO's inquiry 
from NARA.  

In a September 1989 letter, J.W.G., M.S. reported that he 
had diagnosed the appellant to have PTSD.  Mr. J.W.G. 
reported in part that he had afforded the appellant 
psychotherapy for two and one-half years.  As to the 
appellant's claimed stressors, the writer reported that 
his therapy had elicited repeated "themes," including the 
appellant's report of the destruction of half of the 
appellant's convoy upon his arrival in Vietnam and the 
death of a chaplain at some point thereafter.  The 
appellant also related that he had seen a "Vietnamese 
sniper being killed."  As to both of the latter incidents, 
the appellant reported that these had occurred "near the 
Cambodian border."  

The appellant testified at an October 1989 personal 
hearing.  In substance, he related that contrary to the 
information recorded on his service personnel records, he 
did not serve in the First Infantry Division.  Instead, he 
reported that he was assigned to the First Cavalry 
Division.  He reported that he was with the Headquarters 
Company Band for the entire three years of his military 
tour.  The appellant reiterated that upon his arrival in 
Vietnam, his convoy was attacked.  

The appellant further related that while near the 
Cambodian border, he was with a friend and that his friend 
shot and killed a sniper.  As to his account of the death 
of a chaplain, the appellant reported that the clergyman 
was not a member of his unit, and that he was killed when 
he walked out of his tent.  

The appellant further related that throughout the time he 
was in Vietnam, he never fired his weapon when he had 
ammunition.  He also reported that he did not recall 
performing guard duty, and that he did not perform 
"perimeter checks."  

In August 1992, the RO obtained treatment records 
generated by the Eugene, Oregon, Veterans Center.  The 
records reflect continuing counseling for PTSD.  

In November 1992, NARA advised the RO that it was unable 
to locate records of Headquarters and "Band Support Unit" 
of the 1st Infantry and 1st Cavalry Divisions in Vietnam.  
NARA further advised the RO that its depositories of 
morning report records and casualty records for the units 
in question did not reveal the death of a chaplain between 
October 1965 and February 1966.

In October 1995, the RO requested that USASCRUR conduct a 
further search of its files with a view toward 
corroborating the appellant's account of claimed Vietnam 
service stressors.  In particular, the RO requested that 
USASCRUR identify those units with which the appellant's 
band performed while in Vietnam, and forward after action 
and morning reports for those units for the dates found by 
USASCRUR to have been visited by the appellant's band 
during his tour.  The record reflects that as enclosures 
to the RO's request, USASCRUR was provided a copy of the 
Board's July 1995 remand; a copy of the appellant's report 
of separation from the armed forces; copies of the 
appellant's personnel records; and a copy of USASCRUR's 
earlier request for information.  As to the former, the 
record further reflects that in its remand, the Board 
noted that the appellant reported witnessing the death of 
"a" chaplain.  

By letter dated in February 1996, USASCRUR advised the RO 
in part that the casualty records of the U.S. Army did not 
list the death of a chaplain in Vietnam during the course 
of the appellant's tour.   By letter dated in April 1997, 
USASCRUR advised the RO that it (NARA) and the records 
depository for Headquarters, 1st Infantry Division and its 
Band at Fort Riley, Kansas did not have records listing 
the places and dates of the band's location while the 
appellant was in Vietnam.  Further, it was unable to 
document attacks at Dian (Base Camp) during October 1965 
through February 1966 but that it was uncommon for a 
veteran to have served in Vietnam without having been 
rocketed or mortared during the time he served there.

Pursuant to the Board's January 1998 remand, the RO 
contacted the Society of the 1st Infantry Division in 
Wheaton, Illinois by letter dated in May 1998.  The RO 
requested that the organization verify that the appellant 
was a member of the 1st Infantry Division, and the 
locations at which the band performed during the period 
the appellant was in Vietnam.  

By letter dated in June 1998, the 1st Infantry Division 
Museum in Wheaton, Illinois (at the same address to which 
the May 1998 letter by the RO was forwarded) responded 
that its records did not reveal any information pertaining 
to the appellant.  Enclosed with the museum's response was 
a page from an unknown publication relating to the 
Headquarters and Headquarters Company and Band Support 
Command.  It relates that the band arrived in Vietnam on 
September 16, 1965, and moved to Di An with the Division 
Headquarters.  The article further reflects that in 1966, 
the band spent 91 hours flying to fulfill 175 musical 
engagements.  The article further relates that during the 
whole of 1966, the band performed 27 combat patrols.  The 
article did not specify the dates of these activities. 

The museum further suggested that the RO contact the U.S. 
Army Military History Institute at Carlisle Barracks, 
Pennsylvania in an effort to corroborate the appellant's 
stressors.  By letter dated in September 1998, the RO 
requested that the institute attempt to corroborate the 
appellant's stressors.  

In its response, the U.S. Army Military History Institute 
forwarded unit histories for the 1st Infantry Division for 
the time periods the appellant was assigned to Vietnam 
from October 1965 to February 1966.  An entry for the 
period from January through December 1965 reflects that 
the division band arrived in Vietnam on October 8, 1965 
and that while remaining at the point of disembarkation, 
played for every element of the division as it off-loaded 
its material for further shipment to ultimate 
destinations.  There is no mention of the band, or of any 
element of the division then operating with the band, 
being subjected to an attack in which half or more of its 
convoy was decimated.  It was also reported that it was on 
December 19, 1965 that the band received "its battle 
indoctrination from harassing fire while playing a 
concert."  

By letter dated in July 1998, the appellant through 
counsel informed the RO that a Mr. T.K. would be able to 
verify the appellant's stressors.  An address was provided 
45391 McKenzie Road, Leesburg, OR 97489.  By letter dated 
in September 1998, the RO requested that Mr. K. provide 
the substantiating information as alluded to by the 
appellant through counsel.   The RO's letter to Mr. K. 
misspelled the name of the addressee's town, but the 
correct street address and postal zip code were provided 
by the RO.  No response from Mr. T.K. is of record.

In November 1998 and pursuant to the Board's January 1998 
remand directives, the appellant underwent a VA PTSD 
examination, conducted by two examiners, S.T.K., M.D. and 
R.W.T., Ph.D.  The former examiner commented in his report 
that during a two hour psychiatric assessment jointly 
conducted by the examiners, the appellant was not observed 
to have demonstrated "significant sufficient evidence" of 
the diagnostic criteria to establish a diagnosis of PTSD, 
"or any evidence of any clear or dramatic stressor." 

Among his other observations, Dr. S.T.K. reported that 
among the appellant's primary symptoms, he had a recurrent 
dream involving the death of a chaplain.  The examiner 
further reported that testing by the Minnesota Multiphasic 
Personal Inventory II (MMPI-II) resulted in the following 
findings:

1.  Comparison of the clinical and 
supplementary testing as administered 
to the appellant could be "interpreted 
with confidence;"

2.  The appellant's score indicated a 
"very high" elevation for paranoia, and 
"significant elevations" for 
schizophrenia, social introversion, and 
psychopathic deviation;

3.  The most frequent diagnosis under 
MMPI-II codal type as manifested by the 
appellant was paranoid schizophrenia, 
and;

4.  That on two other MMPI-II scales 
designed to measure symptoms associated 
with PTSD, the appellant's scores were 
"barely significant."  

 Dr. S.T.K. opined that the diagnosis of PTSD and the 
appellant's claimed symptoms evaluated during the course 
of the examination were unsupported by objective findings.  
He observed that while the appellant had symptoms of PTSD 
in the past, his self-report and the clinical data as 
ascertained during testing and interview indicated that 
there was not adequate evidence to support a diagnosis of 
PTSD at that time nor probably in the previous five or six 
years.  The examiner reiterated that the appellant 
reported one recurrent nightmare involving the death of a 
chaplain.  The examiner further opined that the objective 
evidence was insufficient to establish a diagnosis of PTSD 
"on the basis of past diagnosis made by a professional 
that he has seen."  The appellant was diagnosed to have a 
personality disorder not otherwise specified.  


The Applicable Law

In general, service connection may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991).  The 
resolution of this issue must be considered on the basis 
of the places, types and circumstances of his service as 
shown by service records, the official history of each 
organization in which the claimant served, his medical 
records and all pertinent medical and lay evidence.  
Determinations relative to service connection will be 
based on review of the entire evidence of record. 38 
U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. § 3.303(a); see 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

Under pertinent law and VA regulations, service connection 
may be granted if the evidence establishes that a 
psychosis was incurred in service, or was manifested to a 
compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.303(a), 3.307, 3.309 (1999). 

Notwithstanding the lack of a diagnosis of a psychosis 
during service or within one year thereafter, service 
connection may still be granted if all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) 
(West 1991); 38 C.F.R. § 3.303(d) (1999); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the 
claimed in-service stressors.  38 C.F.R. § 3.304(f).

With regard to the second criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  38 
U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (1999); see 
Collette v. Brown, 82 F.3d 389 (Fed.Cir. 1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996); Zarycki v. Brown, 6 Vet. 
App. 91 (1993).

Under 38 U.S.C. A. § 5107(a), an applicant for VA benefits 
has the "burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that 
the claim is well grounded," meaning that the claim is 
"one which is . . . capable of substantiation." Further, 
the claim "need not be conclusive but only possible" in 
order meet the burden established in the statute.  Kandik 
v. Brown, 9 Vet. App. 434, 439 (1996).  The burden to 
submit evidence sufficient to establish a "well-grounded" 
claim is the claimant's alone.  Epps v. Gober, 126 F.3d 
1464, 1469 (Fed.Cir. 1997); see also Morton v. West, 12 
Vet. App. 477, 481 (1999).  

In order for the appellant's claim to be well grounded, 
there must have been presented competent evidence of a 
current disability; a disease or injury which was incurred 
in service, and a nexus between the disease or injury and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996)(table); see Watai v. Brown, 9 Vet. App. 441, 443 
(1996).  In ascertaining whether a claim is well grounded, 
the truthfulness of evidence proffered in its support is 
presumed, without regard to other evidence of record.  
King v. Brown, 5 Vet. App. 19, 21 (1993).

A veteran seeking service connection for PTSD must satisfy 
the initial burden of submitting a well-grounded claim by 
furnishing (1) medical evidence of a current disability, 
(2) medical or lay evidence of an in-service stressor, and 
(3) medical evidence of a nexus between service and the 
current PTSD disability.  38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 136- 137 
(1997).


Analysis

As an initial matter, the Board finds that the appellant 
has submitted a well-grounded claim of entitlement to 
service connection for PTSD.  Through the reports of Drs. 
I.H.N. and the October 1987 VA examiner, the appellant has 
been diagnosed to have PTSD as a result of claimed in-
service stressors.  In other words, the appellant has 
proffered medical evidence of a current disability, linked 
by competent medical opinion to one or more in-service 
events.  Cohen, supra.  
The Board again observes that at this predicate stage of 
the determination of the well groundedness of the claim, 
only that evidence proffered in support of the claim is to 
be considered.  King, supra.

Having found that the appellant's claim is well grounded 
does not end the Board's inquiry.  Rather, in this case, 
it places upon VA the duty to assist the appellant in the 
development of the claim by obtaining relevant records 
which could possibly substantiate the claim and conducting 
appropriate medical inquiry.  See Peters v. Brown, 6 Vet. 
App. 540, 542 (1994); see 38 U.S.C.A. § 5107(a).  Here, 
the Board finds that all appropriate medical inquiry has 
been conducted into the critical question as to whether 
the appellant has PTSD that was caused by his claimed in-
service experiences.  The record demonstrates that at each 
stage of the course of development of this case, in 
particular the most recent contacts with U.S. Government 
records depositories and VA medical professionals, full 
information has been provided in light of the appellant's 
assertions as to relevant occurrences of his Vietnam 
service.  

While the appellant's assertions are presumed for the 
limited purpose of ascertaining whether his claim is well 
grounded, the presumption of credibility does not extend 
beyond this predicate determination.  Chipego v. Brown, 4 
Vet. App. 102, 104-105 (1993).  The Board is then required 
to assess the credibility, and therefore the probative 
value of proffered evidence of record in its whole. Owens 
v. Brown, 7 Vet. App. 429, 433 (1995); see Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

In this matter, the evidence reveals a fundamental 
conflict as to the nature of the appellant's diagnosis.  
The appellant was diagnosed to have PTSD by Dr. R. in July 
1985 and by Dr. I.H.N. in March 1987, but was found not to 
have the disorder in question in November 1998 after 
undergoing a VA psychiatric Board.  The Board must 
therefore examine the conflicting medical evidence of 
record, and assess its probative weight.  It has been 
observed in this regard that "[t]he probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches." Guerrieri v. 
Brown, 4 Vet.App. 467, 470-71 (1993); see also Wray v. 
Brown, 7 Vet. App. 488, 492-493 (1995) (In merits analysis 
of cases involving multiple medical opinions, each medical 
opinion should be examined, analyzed and discussed for 
corroborative value with other evidence of record, and 
should not be dismissed as merely "cumulative.").    

Preliminary to its weighing of the medical evidence of 
record as it bears upon the  issue of whether the 
appellant has PTSD, the Board has considered the 
appellant's account of not having been assigned to the 1st 
Infantry Division during the course of his Vietnam tour.  
As has been noted above, the appellant reported that he 
was instead assigned to the 1st Cavalry Division.  
Obviously, the significance of such an inquiry would have 
great bearing upon VA's fulfillment of its duty to assist 
the appellant in the development of his well-grounded 
claim, as VA's efforts would necessarily be directed 
towards researching the potentially germane events of the 
major command in question during the course of the 
appellant's assignment to Vietnam.  In this case, 
substantiation of the events reported by the appellant to 
medical professionals would be critical to validity of any 
diagnoses rendered, as   increased probative weight would 
be assigned to any of the claimed events substantiated by 
record, and relied upon by the examining physicians as 
linked to a diagnosis.    

As a general matter, the appropriate reliance upon the 
records of the service department is now well-settled.  
See Soria v. Brown, 118 F.3d 747, 749 (Fed.Cir. 1997); 
Spencer v. West, 13 Vet. App. 376, 380 (2000); Malincon v. 
West, 12 Vet. App. 238 (1999); Venturella v. Gober, 11 
Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 
232, 237 (1994); Duro, 2 Vet. App. at 532; (All for the 
general proposition that service department findings 
relative to an individual's service are "binding on the VA 
for the purposes of establishing service in the U.S. Armed 
Forces.").  In this matter, there is no reason to question 
the appellant's military service records as to their 
accuracy.  Sarmiento v. Brown, 7 Vet. App. 80, 82-83 
(1994).

The record does not indicate that the appellant was 
assigned to the 1st Cavalry Division during his Vietnam 
service.  The appellant's service personnel records 
reflect a single reference to the 1st Cavalry Division, 
entered prior to the appellant's arrival in Vietnam.  In 
section 11 of the appellant's DA form 20, "Service 
Record," under the general title of "Identification of 
Initials," an undated entry is indicated of a chief 
warrant officer of the 1st Cavalry Division.  The initial 
is a single letter for the official's name.  In turn, the 
initial is affixed in an entry for dates prior to the 
appellant's arrival in Vietnam.  That is, in section 2 of 
the form, the same initial is entered as authenticating 
the appellant's assignment to Headquarters and 
Headquarters Support Command from February to September 
1964, clearly prior to the appellant's October 1965 
assignment to Vietnam.  Conversely, a three-letter initial 
is entered in section 11 of the form in question 
indicating an official of the 1st Infantry Division.  The 
three-letter initial is in turn entered in section 2 of 
the form, verifying the appellant's assignment to the 
Headquarters and Band of the 1st Infantry Division upon the 
appellant's arrival in Vietnam.   

Given these findings, the record clearly demonstrates that 
the appellant was assigned to the 1st Infantry Division, 
and not to the 1st Cavalry Division, while he was in 
Vietnam.  The record in this regard reflects that all 
appropriate inquiry has been conducted towards attempting 
to corroborate the appellant's account of his in-service 
experiences.  Any further inquiry directed towards the 
history of the 1st Cavalry Division, a unit to which the 
appellant was not assigned in Vietnam, would be wholly 
irrelevant to this matter, as the law does not require the 
performance of useless acts.  Winters v. West, 12 Vet.App. 
203, 207 (1999) (en banc) Luallen v. Brown, 8 Vet.App. 92, 
96 (1995).

Having reviewed all of the medical evidence of record and 
assessed its probative weight, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.  In particular 
and as will be discussed below, the bulk of the informed 
medical evidence of record does not support a finding that 
the appellant has the disorder in question.  

As will be discussed further below, the Board finds the 
November 1998 psychiatric board to be highly probative.  
First, its primary purpose was to determine whether the 
appellant had PTSD, and if so, whether it was related to 
military service.  Examination of the November 1998 
reports further compels the conclusion that it cannot be 
doubted that the bases of the opinions then rendered were 
grounded in an extensive review of all historical and 
contemporaneous evidence of record, unlike other medical 
opinion evidence of record.  Examination of Dr. S.T.K.'s 
portion of the report reflects that the appellant 
underwent a two-hour preliminary psychiatric assessment, 
conducted jointly by both the author and Dr. R.W.T.; 
review of the appellant's claims folder, medical reports; 
and clinical diagnostic testing.  As to the former 
documentation, Dr. S.T.W. also noted that the appellant's 
representations through counsel were considered in his 
assessment.    

First, the Board finds the report from Dr. B.R. to be of 
minimal, if any, probative value.  Although she diagnosed 
PTSD, the diagnosis was based only on the appellant's 
report that he had had adjustment problems after his 
experiences in Vietnam.  There were no stressors related 
to Vietnam reported, and the psychosocial stressors 
designated by Dr. R. made no reference to military service 
or Vietnam.

Next, the Board does not find the report of Dr. I.H.N. to 
be of probative value when weighed in light of the 
November 1998 report.  Critical to the Board's resolution 
of this issue, it is noted that in his March 23, 1987 
letter, Dr. I.H.N. reported that his assessment was based 
in part upon the appellant's own subjective account of his 
Vietnam service, and an account of that service to a 
"Vet's Center" counselor.

There is no evidence indicating that Dr. I.H.N. had access 
to any other medical records or to the appellant's service 
personnel records, or the official government reports 
reviewed by the VA examiners in November 1998.  Indeed, it 
appears that the primary source for Dr. I.H.N.'s opinion 
was the appellant's own account.  Contrary to the 
appellant's rendition of having witnessed half of his 
convoy being "wiped out" during his arrival in Vietnam in 
October 1965, the official record indicates that the 
appellant's band then played for its associated units 
without apparent incident.  A medical opinion premised 
upon an unsubstantiated account is of no probative value, 
and does not serve to verify the occurrences described.  
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  

With full consideration of the physician's report, it is 
clear that his primary information emanated from the 
appellant himself, without regard to other clarifying 
information of record that was before the November 1998 VA 
examiners.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994) 
(Generally observing that although the VA adjudication 
process is non-adversarial, the Board's responsibility in 
the weighing of medical evidence is similar to cross-
examination of expert witnesses in   adversarial 
proceedings by the determination of the bases of opinions 
and analyses.).     

Dr. H.R.H. diagnosed a history of PTSD in 1985 but his 
report is also not of probative value when weighed in 
light of the evidence as a whole.  His report is also 
based on the appellant's own account of his experiences 
and is subject to the same evaluation as Dr. N's report 
with regard to probative value.

The October 1987 VA psychiatric examination and the social 
and industrial survey are similarly without evidence of 
consideration of the appellant's substantiated military 
history, and appear instead to have been based upon the 
appellant's subjectively reported history.  Indeed, the 
psychiatric examiner noted that while the appellant's 
claims folder was "available for review," no clinical 
records were available.  Although the examiner reported 
that claims folder was before him, the body of the October 
1987 report is otherwise devoid of any indication that the 
examiner reviewed the appellant's claims folder:  this is 
evidenced by repeated references to what the appellant 
reported, but no mention of what the claims folder 
reveals.  Moreover, unlike the November 1998 VA 
examination, there is no evidence that objective clinical 
testing was undertaken to substantiate the examiner's 
diagnosis.  

With particular review of the October 1987 social and 
industrial survey, the Board observes that the social 
worker appears to have relied upon Dr. I.H.N.'s "extensive 
report."  However, as is discussed above, the information 
underlying Dr. I.H.N.'s report appears to have largely 
been the product of the appellant's subjective account, 
which in turn is contradicted by official records.   The 
body of the social worker's report is further unclear as 
to the nature of the appellant's psychiatric disorder, as 
he opined that the appellant's reported Vietnam experience 
"does lend itself to experiencing some trauma, however it 
appears this may have set in lace (sic) or caused a 
reaction more like a psychotic type than [PTSD]."  In 
other words, this report does not diagnose PTSD, nor does 
it shed any light on the nature of the appellant's 
disability.  

The appellant was again diagnosed to have PTSD in 
September 1989 by J.W.G.  The author reported in his 
letter that therapy afforded to the appellant revolved 
around recurring themes of the loss of "half" of the 
appellant's arriving convoy in Vietnam; the witnessing of 
the death of a chaplain; and seeing and smelling truck 
loads of dead bodies while in Vietnam as well as being 
attacked.  

However, as with the previous reports considered, there is 
no evidence that Mr. J.W.G. had access to any of the 
appellant's service medical or personnel records or any 
other information other than what the appellant conveyed 
to him during the course of therapy, and no evidence that 
the appellant was subjected to any objective clinical 
testing to validate the rendered opinion.  As the factual 
summary outlines,  the appellant's account of the loss of 
"half" of his arrival convoy and his alleged witnessing of 
the death of a chaplain have not been substantiated - both 
factors clearly undermining the strength of the examiner's 
opinion.   

With consideration of the November 1998 VA examination 
report, the Board first notes that it was generated with 
specific directive towards the fundamental issue present 
in this case:  whether the appellant has the disorder in 
question related to his claimed in-service experiences.  
This is to be contrasted with all of the other medical 
evidence of record that appears to have been largely 
prepared during the course of continuing medical 
treatment, based largely upon the continuing reports by 
the appellant of the severity, as opposed to the nature, 
of the claimed disorder.  

The Board observes that the November 1998 VA examiners 
reviewed all evidence presently before the Board.  Indeed, 
the examiner reported that they examined "in detail" 
military documents, previous assessments and treatment 
data, earlier VA examinations, treatment reports and the 
appellant's submission through counsel.  It can therefore 
be said that the examiners had all available information 
before them prior to, and as part of their assessment of 
the issue in this matter.

Of particular relevance to this inquiry is that given the 
information available to the examiners, including the 
findings generated by an extensive personal interview with 
the appellant, the examiners conducted extensive objective 
clinical testing.  As is reported above, the testing could 
be "interpreted with confidence," and resulted in high 
scores for paranoid schizophrenia, and "barely 
significant" scores for PTSD.  

As to the resulting findings, although Dr. S.T.K. reported 
that the appellant had PTSD symptoms in the past, a 
diagnosis of the disorder could not then be rendered, nor 
could so for the previous five or six years.  Moreover, as 
to a diagnosis that could have been rendered previous to 
the examination in question, examiner S.T.K.'s observed 
that the appellant's present symptoms and experiences were 
insufficient to establish a diagnosis of PTSD, nor 
establish a disability on the basis of past diagnosis made 
by other medical professionals.  In this regard and as has 
been discussed above, the factual bases underlying the 
opinions of the physicians previously diagnosing PTSD have 
been found to be without foundation, when examined in 
light of the appellant's official service medical and 
personnel records as well as official government records.  

The preponderance of the evidence is clearly against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), see 
Gilbert, 1 Vet. App. at 54.  Reiterating, the critical 
inquiry in this matter is whether the appellant has PTSD.  
Although the record indicates that the appellant has been 
diagnosed to have the disorder in question, examination of 
the medical evidence of record indicates that the most 
informed opinion, as validated by clinical testing, 
indicates otherwise.   





                                                              
(CONTINUED ON NEXT PAGE)





ORDER

The appeal is denied.  


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals


 


